DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Claim Objections
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-22 have been renumbered 21-33.
	The original claim set filed 8/5/2019 includes claims 10-20 which were non-elected in the 2/12/2021 Response to Election/Restriction filed by applicant. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 8 and 10 include limitations potentially requiring a multi-layered film material (coextruded plastic or an adhesive layer), however claim 1, from which both claims 8 and 10 depend) specifically requires a single-layered material, leaving the metes and bounds of the claimed subject matter unclear.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 8, and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (US 2013/0077895, hereinafter ‘Jian’) in view of Mir (US 8087827, hereinafter ‘Mir 827’).
Jian discloses a package for steam cooking food in a microwave, comprising: a single layer film structure which forms an enclosure in which the food is contained (2s); 
However, Mir 827 discoses a similar package for steam cooking food in a microwave, comprising: a film structure which forms an enclosure in which the food is contained (800); a respiration system including one or more atmosphere control attributes (ACA) that are formed in the film structure (870s), that extend all the way through the film structure from the enclosure to the environment outside the package, that are open prior to a microwave steam cooking operation, and that reduce the respiration of the food prior to the microwave cooking operation by allowing the transmission of gases between the enclosure and the environment outside the package through the one or more ACAs, thereby altering the atmosphere in the enclosure (col. 8, ll. 58 – col. 9, ll. 50) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the micro-perforations taught by Mir 827 to the packaging bag assembly taught by Jian, in order to slow respiration, reduce decay, and/or extend the shelf life of the food contents as taught by Mir 827 (col. 3, ll. 15-35).
Jian as modified above results in a device wherein the one or more steam vents are precision cuts that are visually closed prior to the microwave steam cooking operation (Jian Fig. 3); the precision cuts are formed by a laser, rotary die cut or mechanical punch (product-by-process limitation, see MPEP 2113); the precision cuts 
Regarding claim 10, Jian as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the adhesive material as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive in the construction of the Jian as modified above packaging, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 11-16, Jian as modified above further discloses a multi-layer film structure embodiment (polymer coated paper material, para 0021) that meets the scope of the claims.

Response to Arguments
10.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734